EXHIBIT GOLDEN PROMISE OPTION AND JOINT VENTURE AGREEMENT BETWEEN CROSSHAIR EXPLORATION & MINING CORP. AND PARAGON MINERALS CORPORATION DATED AS OF APRIL April 8, 2009 50651077.7 TABLE OF CONTENTS PAGE 1. DEFINITIONS 1 2. ASSOCIATION OF PARTICIPANTS 15 3. INITIAL OPTION 18 4. ADDITIONAL OPTION 18 5. REPRESENTATIONS, WARRANTIES AND CONDITIONS 19 6. EXECUTIVE COMMITTEE 23 7. MEETINGS OF EXECUTIVE COMMITTEE 25 8. THE OPERATOR 27 9. EXPLORATION PERIOD 29 10.FEASIBILITY PERIOD 30 11.DEVELOPMENT PERIOD 31 12.OPERATING PERIOD 33 13.PROGRAMS AND BUDGETS 34 14.ADJUSTMENT OF INTERESTS 37 15.DISPOSITION OF PRODUCTION 40 16.AUDIT 40 17.AREA OF COMMON INTEREST 41 18.SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION 42 19.LIMITED CHARGING 42 20.RESTRICTIONS ON ALIENATION 43 21.LIABILITY OF THE OPERATOR AND OPERATOR’S INDEMNITIES 45 22.NON-BINDING DISPUTE RESOLUTION 46 23.ENCUMBRANCE, PARTITION AND INDEMNIFICATION 46 24.NOTICES 46 25.TERMINATION 47 26.FORCE MAJEURE 48 27.DEFAULT 50 28.GENERAL 51 50651077.7 i Schedules Schedule 1.1(47) Fair Market Value Schedule 1.1(68) Net Smelter Royalty Schedule 1.1(86) Permitted Encumbrances Schedule 1.1(90) Description of Properties Schedule 1.1(102) Underlying Agreements Schedule 14.7 Dilution Formula Illustration Schedule 17.1 Area of Common Interest 50651077.7 ii THIS OPTION AND JOINT VENTURE AGREEMENT is dated as of the 8th day of April, 2009 BETWEEN: CROSSHAIR EXPLORATION & MINING
